UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., et al.,

                                         Plaintiffs,                     17 Civ. 9276 (PAE)
                         -v-
                                                                               ORDER
 INFINITY SPIRITS LLC, et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        Earlier today, the Court received an ex parte letter from defendant Brian Hopkins, Ex. A,

reporting that his counsel Andy Oh, Esq., passed away on January 14, 2020. The Court extends

its condolences to Mr. Oh’s family and friends.

        In light of this news, the Court sua sponte adjourns the briefing deadlines for plaintiffs’

motion for partial summary judgment. Accordingly, defendants’ opposition, which had been due

January 24, 2020, is now due on February 28, 2020, and plaintiffs’ reply, if any, is due on March

6, 2020. Trial will proceed as scheduled. Mr. Hopkins is directed to retain successor counsel for

the corporate defendants, which are required to be represented by counsel in order to proceed in

this Court, see Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir. 2007), and if he wishes, for

himself. Successor counsel is to file a notice of appearance by February 14, 2020. Should

successor counsel for the corporate entities not appear by that date, the Court will be obliged to

enter a default judgment as to those entities.

        To assure Mr. Hopkins’s receipt of this order, the Court will email the order to him, in

addition to filing it on the public docket of this case.
      SO ORDERED.


                                
                            __________________________________
                                  PAUL A. ENGELMAYER
                                  United States District Judge
Dated: January 30, 2020
       New York, New York
EXHIBIT A
                                         BRIAN HOPKINS

                                         Cell: 416-833-3653

By Email
January 30, 2020
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    Andy Oh

Dear Judge Engelmayer,
I sadly write this letter to notify your court that Mr Andy Oh has passed away unexpectedly on
January 14th, 2020.

I was informed by another lawyer on January 24th, 2020 that he heard from another collegue that
Andy may have passed way.
On January 27th, 2020, I received confirmtion from Andy’s wife of his sudden passing and that
they could not reach out to everyone due to the short period of time before the service.
Your Honor, with all due respect, it is a difficult time for his family and to respect their wishes, I
am asking your Honor for permission to send the courts another letter Under Seal explaining how
the cirumstances may reflect this case and why Andy Oh was not as actively pursueing the case
(Case 1:17-cv-09276-PAE) as he normally would in the past. I look forward to your reply.




                                                                     Respectfully,

                                                                                  JAN 30 2020
                                                                     Brian Hopkins




Email: engelmayernysdchambers@nycsd.uscourts.gov |   Letter to Judge Englemayer_Jan 30 2020 Letter.docx
